     Case 5:19-cv-00060-C Document 82 Filed 05/03/19                            Page 1 of 9 PageID 259



                                  UNITED STATES DISTRICT COURT
                                   NORTHERN DISTRICT OF TEXAS
                                       LUBBOCK DIVISION

KAREN DI PIAZZA, Individually and as                    §
Mother to CORBIN JAEGER and as Personal                 §
Representative of the Estate of CORBIN LEE              §
JAEGER, Deceased,                                       §
                                                        §
         Plaintiff,                                     §
                                                        §      Civil No. 5:19-cv-0060-C
v.                                                      §
                                                        §
WEATHER GROUP TELEVISION, LLC                           §
dba THE WEATHER CHANNEL, et al.                         §
                                                        §
         Defendants.                                    §


              DEFENDANT KEITH DANIELS, AS PERSONAL REPRESENTATIVE
                 OF THE ESTATE OF RANDALL D. YARNALL’S ANSWER
                       TO PLAINTIFF’S ORIGINAL COMPLAINT

TO THE HONORABLE JUDGE OF SAID COURT:

         NOW COMES Keith Daniels, as Personal Representative of the Estate of Randall D. Yarnall,

or alternatively, the Estate of Randall D. Yarnall, one of the named Defendants in the above entitled

and numbered cause, and files this his answer to Plaintiff’s original complaint and would respectfully

show the Court the following:

                            RESPONSES TO NUMBERED PARAGRAPHS

         1.       Admitted this is generally what is being claimed by the Plaintiff.

         2.       This paragraph is in a narrative format making it difficult for Defendants to address

Plaintiff’s allegations. Accordingly, pursuant to Tex. R. Fed. Proc. 8(b)(3), Defendant generally

denies all allegations.

_______________________________________________________________________________________
DEFENDANT KEITH DANIELS, AS PERSONAL REPRESENTATIVE OF THE ESTATE OF                              Page 1 of 9
RANDALL D. YARNALL’S ANSWER TO PLAINTIFF’S ORIGINAL COMPLAINT
    Case 5:19-cv-00060-C Document 82 Filed 05/03/19                             Page 2 of 9 PageID 260



         3.       Admitted.

         4.       Defendant is without sufficient knowledge or information to either admit or deny

paragraph 4 as to whether complete diversity exists.

         5.       Admitted.

         6.       Defendant is without sufficient knowledge or information to either admit or deny

paragraph 6.

         7-22. Defendant is without sufficient knowledge or information to either admit or deny

paragraphs 7-22 as they pertain to the particular entities. However, it is denied that Randall Yarnell

was an employee or agent of any of these entities, much less an employee and/or agent of some or all

these entities.

         23.      Admitted.

         24.      This paragraph is in a narrative format making it difficult for Defendants to address

Plaintiff’s allegations. Accordingly, pursuant to Tex. R. Fed. Proc. 8(b)(3), Defendant generally

denies all allegations. As to the TWC Defendants, this Defendant is without sufficient knowledge or

information to either admit or deny these allegations.

         25.      Defendant is without sufficient knowledge or information to either admit or deny

paragraph 25.

         26.      While it is admitted there is a conflict of law between Arizona and Texas on these

particular issues, it is Denied that Arizona law should be applied.

         27.      This paragraph is in a narrative format making it difficult for Defendants to address

Plaintiff’s allegations. Accordingly, pursuant to Tex. R. Fed. Proc. 8(b)(3), Defendant generally

denies all allegations.
_______________________________________________________________________________________
DEFENDANT KEITH DANIELS, AS PERSONAL REPRESENTATIVE OF THE ESTATE OF                              Page 2 of 9
RANDALL D. YARNALL’S ANSWER TO PLAINTIFF’S ORIGINAL COMPLAINT
    Case 5:19-cv-00060-C Document 82 Filed 05/03/19                             Page 3 of 9 PageID 261



         28.      This paragraph is in a narrative format making it difficult for Defendants to address

Plaintiff’s allegations. Accordingly, pursuant to Tex. R. Fed. Proc. 8(b)(3), Defendant generally

denies all allegations. Specifically, it is denied as it is unclear what capacities the pleading is

describing. It is admitted they were in the process of filming, or attempting to film, severe weather.

This Defendant is without sufficient knowledge or information to either admit or deny these

allegations concerning as to where the live stream was being shown. Otherwise, admit the you tube

channel generally shows what is described and speaks for itself.

         29.      This paragraph is in a narrative format making it difficult for Defendants to address

Plaintiff’s allegations. Accordingly, pursuant to Tex. R. Fed. Proc. 8(b)(3), Defendant generally

denies all allegations. It is specifically denied that Williams and Yarnell were employees of the

TWC entities. Otherwise, this Defendant without sufficient knowledge or information to either admit

or deny the remaining allegations.

         30.      This paragraph is in a narrative format making it difficult for Defendants to address

Plaintiff’s allegations. Accordingly, pursuant to Tex. R. Fed. Proc. 8(b)(3), Defendant generally

denies all allegations. The video will speak for itself. Otherwise, this Defendant without sufficient

knowledge or information to either admit or deny the remaining allegations.

         31.      This paragraph is in a narrative format making it difficult for Defendants to address

Plaintiff’s allegations. Accordingly, pursuant to Tex. R. Fed. Proc. 8(b)(3), Defendant generally

denies all allegations. It is unclear what the pleading means by “obstructed” or “dangerously limited

the field of vision” so these allegations are denied. This Defendant without sufficient knowledge or

information to either admit or deny the allegations of who paid for the equipment or what Williams



_______________________________________________________________________________________
DEFENDANT KEITH DANIELS, AS PERSONAL REPRESENTATIVE OF THE ESTATE OF                              Page 3 of 9
RANDALL D. YARNALL’S ANSWER TO PLAINTIFF’S ORIGINAL COMPLAINT
    Case 5:19-cv-00060-C Document 82 Filed 05/03/19                             Page 4 of 9 PageID 262



might have said on a podcast. And, it is unclear just what Williams was referring to concerning his

view being better than the window, so to the extent this is an allegation, it is denied.

         32.      Admit Yarnall used such equipment, but denied as to dangerously obstructing his

view. This Defendant is without sufficient knowledge to admit or deny who paid for the equipment.

         33.      This paragraph is in a narrative format making it difficult for Defendants to address

Plaintiff’s allegations. Accordingly, pursuant to Tex. R. Fed. Proc. 8(b)(3), Defendant generally

denies all allegations.

         34.      This paragraph is in a narrative format making it difficult for Defendants to address

Plaintiff’s allegations. Accordingly, pursuant to Tex. R. Fed. Proc. 8(b)(3), Defendant generally

denies all allegations.

         35.      This Defendant without sufficient knowledge or information to either admit or deny

the allegations.

         36.      This paragraph is in a narrative format making it difficult for Defendants to address

Plaintiff’s allegations. Accordingly, pursuant to Tex. R. Fed. Proc. 8(b)(3), Defendant generally

denies all allegations.

         37.      It is unclear as to whether this situation means that TWC used the Suburban as a

mobile broadcasting studio, or just what is meant as to that statement, therefore this part of the

paragraph is denied. Otherwise, the video will speak for itself.

         38.      Denied.

         39.      This Defendant without sufficient knowledge or information to either admit or deny

the allegations. Otherwise, the press release will speak for itself.



_______________________________________________________________________________________
DEFENDANT KEITH DANIELS, AS PERSONAL REPRESENTATIVE OF THE ESTATE OF                              Page 4 of 9
RANDALL D. YARNALL’S ANSWER TO PLAINTIFF’S ORIGINAL COMPLAINT
    Case 5:19-cv-00060-C Document 82 Filed 05/03/19                             Page 5 of 9 PageID 263



         40.      This paragraph is in a narrative format making it difficult for Defendants to address

Plaintiff’s allegations. Accordingly, pursuant to Tex. R. Fed. Proc. 8(b)(3), Defendant generally

denies all allegations.

         41.      Defendant is without sufficient knowledge or information to either admit or deny

these allegations concerning insurance. Otherwise, the videos will speak for themselves.

         42.      Defendant is without sufficient knowledge or information to either admit or deny

these allegations.

         43.      Defendant is without sufficient knowledge or information to either admit or deny

paragraph 43.

         44.      Defendant is without sufficient knowledge or information to either admit or deny

paragraph 44.

         45.      Defendant is without sufficient knowledge or information to either admit or deny

paragraph 45.

         46.      Defendant is without sufficient knowledge or information to either admit or deny

paragraph 46.

         47.      This paragraph is in a narrative format making it difficult for Defendants to address

Plaintiff’s allegations. Accordingly, pursuant to Tex. R. Fed. Proc. 8(b)(3), Defendant generally

denies all allegations. Otherwise, Defendant is without sufficient knowledge or information to either

admit or deny paragraph 47.

         48.      This paragraph is in a narrative format making it difficult for Defendants to address

Plaintiff’s allegations. Accordingly, pursuant to Tex. R. Fed. Proc. 8(b)(3), Defendant generally



_______________________________________________________________________________________
DEFENDANT KEITH DANIELS, AS PERSONAL REPRESENTATIVE OF THE ESTATE OF                              Page 5 of 9
RANDALL D. YARNALL’S ANSWER TO PLAINTIFF’S ORIGINAL COMPLAINT
    Case 5:19-cv-00060-C Document 82 Filed 05/03/19                             Page 6 of 9 PageID 264



denies all allegations. Otherwise, Defendant is without sufficient knowledge or information to either

admit or deny paragraph 48.

         49.      This paragraph is in a narrative format making it difficult for Defendants to address

Plaintiff’s allegations. Accordingly, pursuant to Tex. R. Fed. Proc. 8(b)(3), Defendant generally

denies all allegations. Otherwise, Defendant is without sufficient knowledge or information to either

admit or deny paragraph 49.

         50.      This paragraph is in a narrative format making it difficult for Defendants to address

Plaintiff’s allegations. Accordingly, pursuant to Tex. R. Fed. Proc. 8(b)(3), Defendant generally

denies all allegations. Otherwise, Defendant is without sufficient knowledge or information to either

admit or deny what TWC knew or did not know at any given time.

         51.      Admit this is what Plaintiff is claiming to do.

         52.      This paragraph is in a narrative format making it difficult for Defendants to address

Plaintiff’s allegations. Accordingly, pursuant to Tex. R. Fed. Proc. 8(b)(3), Defendant generally

denies all allegations. Otherwise, Denied that all Defendants acted negligently, grossly negligent

and/or with malice.

                  a.       Denied as to TWC Defendants operating a motor vehicle

                  b.       Denied as to TWC Defendants operating a motor vehicle.

                  c.       Denied.

                  d.       Denied.

                  e.       Defendant is without sufficient knowledge or information to either admit or

deny paragraph 52(e).



_______________________________________________________________________________________
DEFENDANT KEITH DANIELS, AS PERSONAL REPRESENTATIVE OF THE ESTATE OF                              Page 6 of 9
RANDALL D. YARNALL’S ANSWER TO PLAINTIFF’S ORIGINAL COMPLAINT
    Case 5:19-cv-00060-C Document 82 Filed 05/03/19                             Page 7 of 9 PageID 265



                  f.       Defendant is without sufficient knowledge or information to either admit or

deny paragraph 52(f).

                  g.       Defendant is without sufficient knowledge or information to either admit or

deny paragraph 52(g).

         53.      Denied.

         54.      Admit this is what Plaintiff is claiming to do.

         55.      Admitted.

         56.      Defendant is without sufficient knowledge or information to either admit or deny

paragraph 56

         57.      Admitted.

         58.      Denied.

         59.      Admit that Texas Law allows a claim for personal injuries.

         60.      Denied.

         61.      Admit this is what Plaintiff is claiming to do.

         62.      Admitted.

         63.      Admitted.

         64.      Denied.

         65.      Denied.

         66.      Denied.

                  a.       Denied.

                  b.       Defendant is without sufficient knowledge or information to either admit or

deny paragraph 66(b).
_______________________________________________________________________________________
DEFENDANT KEITH DANIELS, AS PERSONAL REPRESENTATIVE OF THE ESTATE OF                              Page 7 of 9
RANDALL D. YARNALL’S ANSWER TO PLAINTIFF’S ORIGINAL COMPLAINT
    Case 5:19-cv-00060-C Document 82 Filed 05/03/19                             Page 8 of 9 PageID 266



                  c.       Denied.

                  d.       Defendant is without sufficient knowledge or information to either admit or

deny paragraph 66(d).

                  e.       Denied.

                  f.       Admit the estate is entitled to recover these expenses upon a finding of fault.

                  g.       Denied.

                  h.       Denied.

                  i.       Admit entitled to prejudgment interest as allowed by law upon a finding of

fault and an award of certain, but not all actual damages, such as future damages.

                  j.       Admit entitled to post-judgment interest as allowed by law upon a finding of

fault and an award of certain, but not all actual damages.

         67.      Admit this is what Plaintiff is seeking by this pleading.

         68.      Admitted as to this Defendant.

         69.      Admitted.

         Prayer. Denied as to the damages and amount claimed.

                                                     PRAYER

         WHEREFORE, HAVING ANSWERED HEREIN, Defendant Keith Daniels, as Personal

Representative of the Estate of Randall D. Yarnall, or alternatively, the Estate of Randall D. Yarnell,

prays that the true facts be ascertained, that he be relieved from any and all liability in connection

with this lawsuit, he be discharged with his costs, and for such other and further relief to which he

may show himself to be justly entitled.



_______________________________________________________________________________________
DEFENDANT KEITH DANIELS, AS PERSONAL REPRESENTATIVE OF THE ESTATE OF                              Page 8 of 9
RANDALL D. YARNALL’S ANSWER TO PLAINTIFF’S ORIGINAL COMPLAINT
    Case 5:19-cv-00060-C Document 82 Filed 05/03/19                             Page 9 of 9 PageID 267



                                                      Respectfully submitted,


                                                      BY: /s/ Robert B. Wagstaff
                                                             Robert B. Wagstaff
                                                             Attorney-in-Charge
                                                             State Bar No. 20665000
                                                             rwagstaff@mcmahonlawtx.com

                                                      MCMAHON SUROVIK SUTTLE, P.C.
                                                      P. O. Box 3679
                                                      Abilene, TX 79604
                                                      (325) 676-9183 Telephone
                                                      (325) 676-8836 Fax

                                                      ATTORNEYS FOR DEFENDANT
                                                      KEITH DANIELS, AS PERSONAL
                                                      REPRESENTATIVE OF THE ESTATE
                                                      OF RANDALL D. YARNALL



                                       CERTIFICATE OF SERVICE

         This is to certify that a true copy of the above and foregoing instrument was filed

electronically with the Court’s electronic filing system on this 3rd day of May, 2019, in accordance

with the Federal Rules of Civil Procedure and LR 5.1 of the Northern District of Texas.


                                                                /s/ Robert B. Wagstaff
                                                               Robert B. Wagstaff




_______________________________________________________________________________________
DEFENDANT KEITH DANIELS, AS PERSONAL REPRESENTATIVE OF THE ESTATE OF                              Page 9 of 9
RANDALL D. YARNALL’S ANSWER TO PLAINTIFF’S ORIGINAL COMPLAINT
